Cook, J.,
delivered the opinion of the court.
Appellant’s land was sold by the tax collector for the nonpayment of the taxes assessed thereon. The assessment roll and the order of the board of supervisors approving same appears to be regular and in accordance with the statute. Upon the trial evidence was introduced *564to show that the assessor, pursuant to an agreement between him and the board of supervisors, assessed all the lands in the county at the uniform value of $10 per acre for cleared.lands and $3 per acre for woodland, without reference to the location or actual value of the land.
There is but a single question in the case: Can the judgment of the board of supervisors approving the assessment roll be attacked collaterally by proving matters in pais, going only to the evidence upon which the final judgment of the board rested? Appellant did not appear and make objections to the assessment, and no appeal was taken from the judgment of the board. The chancellor decided that this sort of collateral attack could not be made in a proceeding to confirm the title of the purchaser at the tax sale. In our opinion the chancellor was right. Section 4296, Code 1906; Brooks v. Shelton, 47 Miss. 243; Horne v. Green, 52 Miss. 452; North v. Culpepper, 97 Miss. 730, 53 South. 419; Moores v. Thomas, 95 Miss. 644, 48 South. 1025.

Affirmed.